Judge Harold R. Banke.
Defendant was indicted for the offenses of trafficking in cocaine, possession of cocaine with intent to distribute, and possession of a firearm during the commission of a crime. The cocaine and firearm were seized from defendant’s vehicle as a result of a search which took place after a traffic stop. Defendant filed a motion to suppress evidence which was granted by the trial court on May 21, 1992. In its order, the trial court held that although defendant committed a traffic violation, the traffic stop of defendant by the police officer was pretextual, and that the consent obtained from defendant was tainted by the unreasonably pretextual stop and was not sufficiently attenuated by a lapse of time or intervening circumstances.
The State appealed the trial court’s granting of the motion to suppress to this court, and we reversed, holding the traffic stop of defendant was not pretextual because “[t]he stop was clearly predicated upon the undisputed fact that Slater was violating the traffic laws of this state.” State v. Slater, 207 Ga. App. 669, 670 (428 SE2d 676) (1993) (“Slater 7”). No motion for reconsideration was filed by defendant in Slater I following our reversal.
Upon return of the remittitur, defendant filed a motion for reconsideration of the motion to suppress in the trial court. After hearing no new evidence on this motion, the trial court issued a second order on September 28, 1993, again granting defendant’s motion to suppress. In this second order the trial court found that defendant had committed no traffic violation, and the police officer’s stop of defendant was pretextual. The State now appeals the trial court’s second order granting defendant’s motion to suppress evidence.
Citing State v. Marcus, 206 Ga. App. 385 (1) (425 SE2d 351) (1992), defendant contends that a trial court has the right to reconsider a motion to suppress evidence where the. “goal is to secure the ends of justice . . . [if] . . . intervening matters, whatever they may be, have cast doubt on previous rulings on the issue of suppression.” Marcus at 386. In this case, defendant argues, the intervening matter *120was the trial court’s decision to reinterpret the testimony presented at the original hearing and conclude that the police officer was not engaged in a valid traffic stop.
However, defendant’s reliance on Marcus and other cases cited in his brief is misplaced. These cases involve a trial court’s reconsideration of a suppression motion before the trial court’s ruling has been reviewed by this court on appeal. In the present case, the trial court reconsidered defendant’s motion to suppress evidence after the trial court’s original order granting defendant’s motion to suppress evidence had been reviewed by this court and we had determined as a matter of law that the traffic stop was not pretextual. Slater at 670. Notwithstanding our reversal of the trial court’s original granting of defendant’s motion to suppress evidence, the trial court once again issued a suppression order on the very same issue that had been before this court on appeal. Because this issue has been appealed and decided adversely to defendant in Slater I, relitigation of this very same issue is precluded by res judicata. Camp v. State, 181 Ga. App. 714 (1) (353 SE2d 832) (1987). See also Blalock v. State, 201 Ga. App. 461 (411 SE2d 914) (1991). “It is axiomatic that the same issue cannot be relitigated ad infinitum. [Cit.]” Horton v. State, 189 Ga. App. 370 (375 SE2d 668) (1988). See also Stirling v. State, 199 Ga. App. 877 (406 SE2d 282) (1991). Accordingly, the trial court erred in reconsidering defendant’s motion to suppress evidence.

Judgment reversed.


Birdsong, P. J., concurs. Blackburn, J., concurs specially.